Citation Nr: 0101536	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension, to include as secondary to the service-
connected postoperative residuals of bladder cancer and/or as 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1999 rating 
decision from the Philadelphia, Pennsylvania, Regional Office 
(RO), which denied, as not well grounded, the veteran's claim 
of entitlement to service connection for heart disease with 
hypertension either on a direct basis or as secondary to the 
service-connected postoperative residuals of bladder cancer 
or exposure to asbestos.  The veteran perfected a timely 
appeal of this determination to the Board.

It should be noted that the issue of entitlement to an 
increased rating for postoperative residuals of bladder 
cancer was originally developed for appellate consideration.  
However, by a rating action dated in April 2000, the RO, in 
pertinent part, assigned a schedular 100 evaluation for that 
disability, effective in December 28, 1999.  It is 
significant to note that this is considered to be a full 
grant of benefits sought on appeal for this issue.


REMAND

The veteran contends, in essence, that his heart disease with 
hypertension was either incurred during active service or is 
proximately due to and the result of his service-connected 
postoperative residuals of bladder cancer or exposure to 
asbestos.

The record reflects that the veteran has not been afforded a 
Department of Veterans Affairs (VA) cardiovascular medical 
examination in regard to the alleged heart disease with 
hypertension, and the record includes no competent medical 
evidence which establishes a nexus between heart disease with 
hypertension and service, including exposure to asbestos, or 
competent medical evidence which demonstrates that there is a 
causal relationship between the veteran's current heart 
disease with hypertension and his service-connected 
postoperative residuals of bladder cancer.

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include affording him an appropriate VA 
examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has any 
heart disease with hypertension that can reasonably be 
related to his military service, to include claimed exposure 
to asbestos and whether it is at least as likely as not that 
any heart disease diagnosed, is causally related to or is 
aggravated by the service-connected postoperative residuals 
of bladder cancer.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Moreover, prior to having the veteran undergo further 
evaluation, the RO should obtain and associate with all 
outstanding pertinent treatment records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The record reflects that the veteran has 
received outpatient treatment at the VA Medical Center (VAMC) 
in Martinsburg, West Virginia.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file any 
other outstanding pertinent medical records identified by the 
veteran.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Martinsburg, West Virginia, dated since 
April 2000; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

Specifically, the veteran should be asked 
to provide the names and addresses of all 
physicians or medical care providers who 
treated him for any heart disease with 
hypertension since his separation from 
service.  Copies of pertinent medical 
records should be requested from each 
source adequately identified by the 
veteran.

It is essential that the search for 
additional records be fully documented in 
the claims file.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the veteran and 
provide him another opportunity to submit 
information about all post service 
treatment and examinations, private and 
VA, that he has received related to heart 
disease with hypertension.  He should be 
asked to provide a detailed history of 
his employment, including the names and 
addresses of his employers, since his 
separation from service so that any 
employment examinations, or evidence 
relating to any workers' compensation or 
insurance claims can be obtained.  The RO 
should then attempt to obtain copies of 
all records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims file.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran.

3.  After all the development requested 
about has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any ascertainable 
heart disease with hypertension.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to offer opinions 
as to whether it is at least as likely as 
not that any currently diagnosed heart 
disease with hypertension is reasonably 
related to the veteran's period of active 
service, to include exposure to asbestos, 
as opposed to other factors, such as the 
aging process, and whether it is at least 
as likely as not that any heart disease 
with hypertension diagnosed is causally 
related to or is aggravated by the 
service-connected postoperative residuals 
of bladder cancer.  If aggravation is 
found, the examiner is requested, to the 
extent possible, to specify the degree of 
aggravation. Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  Additionally, while the 
veteran's history should be reviewed, 
careful attention should be directed to 
the findings contemporaneously recorded 
in the service medical records and post-
service period.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SSOC).  
In so doing, the RO should weigh each 
item of evidence, and determine the 
veteran's credibility when matched 
against the medical records, lay 
statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him and his representative a 
Supplemental Statement of the Case (SSOC) 
and give him the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

